Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. Claims 1, 14, 17, 19, and 20 have been amended. Claims 1-20 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (U.S. Patent Application Pub. No. US 20200042620 A1) in view of Myles (U.S. Patent Application Pub. No. US 20150331881 A1).

Claim 17: Aggarwal teaches a computing device comprising: 
a processor (i.e. processor; para. [0121]); and 
memory (i.e. memory; para. [0130]) comprising processor-executable instructions that when executed by the processor cause performance of operations (i.e. The memory 850 can also store communication instructions 854 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers; para. [0132]), the operations comprising: 
controlling a graphical user interface (i.e.  Graphical User Interfaces (GUIs) for implementing various features, processes or workflows; para. [0113]) of a device (i.e. these GUIs can be presented on a variety of electronic devices including but not limited to laptop computers, desktop computers, computer terminals, television systems, tablet computers, e-book readers and smart phones; para. [0113]) to display a content interface (i.e. fig. 1, user account associated with mobile device to display applications data; para. [0023]) comprising (i) a first selectable input associated with performing a first action in association with a first content item represented in the content interface and (ii) a second selectable input associated with performing the first action in association with a second content item represented in the content interface (i.e. mobile device 140 may log application launch events, application deletion events, application use times, application use locations, application-specific mode data, or the like; para. [0030]); 
detecting first activity performed using the content interface (i.e. the computing device receives current activity data for a mobile device; para. [0105]); 
generating a first activity profile associated with the device based upon the first activity, wherein the first activity profile is indicative of a first level of activity associated with the device (i.e. the computing device determines an expected activity level for the first geospatial entity based on historic activity data. The expected activity level may be determined using aggregated attribute values for various activity attributes over periods of time; para. [0109]); 
detecting second activity performed using the content interface (i.e. the computing device may determine a current activity level for the geospatial entity based on the current activity data. More specifically, this current activity level may be associated to the geospatial entity. In an embodiment, this current activity level may be a statistical value (e.g., a mean application launch count for a particular application at a geospatial entity); para. [0107]); 
analyzing the second activity to determine a second level of activity associated with the second activity (i.e. the computing device may determine a current activity level for the geospatial entity based on the current activity data. More specifically, this current activity level may be associated to the geospatial entity. In an embodiment, this current activity level may be a statistical value (e.g., a mean application launch count for a particular application at a geospatial entity); para. [0107]); 
comparing the first level of activity with the second level of activity to determine a difference between the first level of activity and the second level of activity (i.e. trend analyzer 210 may be configured to determine whether a difference between an expected activity level and a currently observed activity level for an activity attribute of a geospatial entity; para. [0077]); 
determining that the difference between the first level of activity and the second level of activity is greater than a threshold difference (i.e. trend analyzer 210 may be configured to determine whether a difference between an expected activity level and a currently observed activity level for an activity attribute of a geospatial entity exceeds the threshold; para. [0077]); and 
responsive to determining that the difference between the first level of activity and the second level of activity is greater than the threshold difference, activating a function (i.e. Based on the determination at step 710, at step 712 the computing device identifies the geospatial entity as a changed geospatial entity. The computing device may update a data value for the geospatial entity to tag it as indicating significant activity change; para. [0112]).
Aggarwal does not explicitly teach activating a function for requesting confirmation of one or more requests to perform one or more actions in association with one or more content items at one or more delayed times after the one or more requests to perform the one or more actions; responsive to receiving a selection of the first content item in the content interface, displaying a content item interface associated with the first content item; receiving a request to perform the first action in association with the first content item via the content item interface; and based upon the function, displaying a notification comprising a third selectable input corresponding to a confirmation of the request to perform the first 
However, Myles teaches activating a function for requesting confirmation of one or more requests to perform one or more actions in association with one or more content items at one or more delayed times after the one or more requests to perform the one or more actions (i.e. FIG. 4B shows an example of a gesture input that can be used to add a message to an auto-remind collection according to an embodiment of the present invention. The user can make a drag or swipe gesture, e.g., by moving a contact point 422 on a touch screen from right to left as indicated by arrow 424 or by making a similar dragging gesture using an on-screen cursor (not shown). Graphical element 426 can appear to indicate the option to defer a message, and the user can select this option by ending the drag or swipe motion while graphical element 426 is displayed. Other inputs can also be used; [0045]); responsive to receiving a selection of the first content item in the content interface, displaying a content item interface associated with the first content item (i.e. FIG. 4C shows an example of a selection menu 430 that can be displayed in response to the gesture input of FIG. 4B according to an embodiment of the present invention. Selection menu 430 can include various selectable options for deferring a message for later review, including a selectable option 432 to defer the message until “before it expires.”; para. [0046]); receiving a request to perform the first action in association with the first content item via the content item interface; and based upon the function, displaying a notification comprising a third selectable input corresponding to a confirmation of the request to perform the first action in association with the first content item at a delayed time after the request to perform the first action in association with the first content item is received (i.e. FIG. 4C shows an example of a selection menu 430 that can be displayed in response to the gesture input of FIG. 4B according to an embodiment of the present invention. Selection menu 430 can include various selectable options for deferring a message for later review, including a selectable option 432 to defer the message until “before it expires.”; para. [0046]); .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Aggarwal to include the feature of Myles. One 

Claim 18: Aggarwal and Myles teach the computing device of claim 17. Aggarwal further teaches wherein: the first activity profile is indicative of a plurality of levels of activity (i.e. Server device 110 may be configured to associate specific activity levels relating to user behavior with entity data 124 for a geospatial entity; para. [0044]), comprising the first level of activity; and each level of activity of the plurality of levels of activity is associated with a set of characteristics of a plurality of sets of characteristics (i.e. entity change detection module 118 may retrieve attribute values such as driving count, walking count, and application launch count for the road segment from last year for the same date as the current date; para. [0063]).

Claim 19: Aggarwal and Myles teach the computing device of claim 17. Aggarwal does not explicitly teach after receiving the request to perform the first action in association with the first content item and before the delayed time, displaying a second notification comprising a fourth selectable input corresponding to a second confirmation of the request to perform the first action in association with the first content item.
However, Myles further teaches after receiving the request to perform the first action in association with the first content item and before the delayed time, displaying a second notification comprising a fourth selectable input corresponding to a second confirmation of the request to perform the first action in association with the first content item (i.e. FIG. 4D shows an example of a confirmation prompt 440 that can be displayed in response to user selection of option 432 from menu 430 of FIG. 4C according to an embodiment of the present invention. Confirmation prompt 440 can be similar to confirmation prompt 350 of FIG. 3B, and a proposed expiration date can be extracted from the message in the manner described above. Month box 442, date box 444, and year box 446 can be pre-populated with expiration date information extracted from the message (e.g., as described above), and boxes 442, 444, 446 can also provide user-operable input controls to allow the user to modify the information. Cancel button 448 can be selected to cancel the operation and return to screen 400 as shown in FIG. 4A. OK button 450 can be selected to complete the operation, resulting in message 410 being moved to an auto-remind message collection until the expiration date becomes imminent, as described below; para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Aggarwal to include the feature of Myles. One would have been motivated to make this modification because it provides a better technique for managing messages.

Claim 20: Aggarwal teaches a non-transitory machine readable medium having stored thereon processor-executable (i.e. processor; para. [0121]) instructions that when executed cause performance of operations (i.e. The memory 850 can also store communication instructions 854 to facilitate communicating with one or more additional devices, one or more computers and/or one or more servers; para. [0132]), the operations comprising: 
controlling a graphical user interface (i.e.  Graphical User Interfaces (GUIs) for implementing various features, processes or workflows; para. [0113]) of a device (i.e. these GUIs can be presented on a variety of electronic devices including but not limited to laptop computers, desktop computers, computer terminals, television systems, tablet computers, e-book readers and smart phones; para. [0113]) to display a content interface (i.e. fig. 1, user account associated with mobile device to display applications data; para. [0023]) comprising a first selectable input associated with performing a first action in association with a first content item represent in the content interface (i.e. mobile device 140 may log application launch events, application deletion events, application use times, application use locations, application-specific mode data, or the like; para. [0030]); 
detecting first activity performed using the content interface (i.e. the computing device receives current activity data for a mobile device; para. [0105]); 
analyzing the first activity to determine a first level of activity associated with the first activity (i.e. the computing device determines an expected activity level for the first geospatial entity based on historic activity data. The expected activity level may be determined using aggregated attribute values for various activity attributes over periods of time; para. [0109]); 
comparing the first level of activity with a second level of activity (i.e. the computing device may determine a current activity level for the geospatial entity based on the current activity data. More specifically, this current activity level may be associated to the geospatial entity. In an embodiment, this current activity level may be a statistical value (e.g., a mean application launch count for a particular application at a geospatial entity); para. [0107]) to determine a difference between the first level of activity and the second level of activity (i.e. trend analyzer 210 may be configured to determine whether a difference between an expected activity level and a currently observed activity level for an activity attribute of a geospatial entity; para. [0077]); 
determining that the difference between the first level of activity and the second level of activity is greater than a threshold difference (i.e. trend analyzer 210 may be configured to determine whether a difference between an expected activity level and a currently observed activity level for an activity attribute of a geospatial entity exceeds the threshold; para. [0077]); 
responsive to determining that the difference between the first level of activity and the second level of activity is greater than the threshold difference, activating a function (i.e. Based on the determination at step 710, at step 712 the computing device identifies the geospatial entity as a changed geospatial entity. The computing device may update a data value for the geospatial entity to tag it as indicating significant activity change; para. [0112]).
Aggarwal does not explicitly teach activating a function for requesting confirmation of one or more requests to perform one or more actions in association with one or more content items at one or more delayed times after the one or more requests to perform the one or more actions; responsive to receiving a selection of the first content item in the content interface, displaying a content item interface associated with the first content item; receiving a request to perform the first action in association with the first content item via the content item interface; and based upon the function, displaying a notification comprising a third selectable input corresponding to a confirmation of the request to perform the first action in association with the first content item at a delayed time after the request to perform the first action in association with the first content item is received.
(i.e. FIG. 4B shows an example of a gesture input that can be used to add a message to an auto-remind collection according to an embodiment of the present invention. The user can make a drag or swipe gesture, e.g., by moving a contact point 422 on a touch screen from right to left as indicated by arrow 424 or by making a similar dragging gesture using an on-screen cursor (not shown). Graphical element 426 can appear to indicate the option to defer a message, and the user can select this option by ending the drag or swipe motion while graphical element 426 is displayed. Other inputs can also be used; [0045]); responsive to receiving a selection of the first content item in the content interface, displaying a content item interface associated with the first content item (i.e. FIG. 4C shows an example of a selection menu 430 that can be displayed in response to the gesture input of FIG. 4B according to an embodiment of the present invention. Selection menu 430 can include various selectable options for deferring a message for later review, including a selectable option 432 to defer the message until “before it expires.”; para. [0046]); receiving a request to perform the first action in association with the first content item via the content item interface; and based upon the function, displaying a notification comprising a third selectable input corresponding to a confirmation of the request to perform the first action in association with the first content item at a delayed time after the request to perform the first action in association with the first content item is received (i.e. FIG. 4C shows an example of a selection menu 430 that can be displayed in response to the gesture input of FIG. 4B according to an embodiment of the present invention. Selection menu 430 can include various selectable options for deferring a message for later review, including a selectable option 432 to defer the message until “before it expires.”; para. [0046]); .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Aggarwal to include the feature of Myles. One would have been motivated to make this modification because it provides a better technique for managing messages.
Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Deausoleil et al. (Pub. No. US 20150281156 A1), After reading the message, the user can take action, such as moving the message to a folder or list, archiving the message, deleting the message, deferring the message for later review or action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173